DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 05/08/2019. Claims 1-7 are pending and examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the trademark/trade name “BIS quatro sensor” (as can be seen in  https://www.medtronic.com/covidien/en-us/products/brain-monitoring/bis-4-electrode-sensor.html”
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe electrode sensor and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090105577 A1 (hereinafter referred to as “Wu”).
Regarding claim 1, Wu, a system for sleep stage determination, teaches a sensor connector apparatus (paragraph [0032]-[0033]; Figure 1) connected between an electroencephalographic spectrum analyzer (processing unit; paragraph [0003], [0032], [0067]) and a sensor (110; paragraphs [0028]-[0034]; Figure 1) for use in the electroencephalographic spectrum analyzer, the sensor connector apparatus comprising a plurality of sensor connectors (as shown in Figure 1), wherein each of the sensor connectors comprises:
a connector to be connected to the electroencephalographic spectrum analyzer (130; paragraph [0032]; Figure 1);
a connector lead, wherein the connector is connected to one end of the connector lead (wires shown; paragraphs [0032]-[0033]; Figure 1); and
a conductive connector electrode that is connected to another end of the connector lead, and is connected to a sensor electrode of the sensor (122, 230, 502; paragraph [0059]; Figure 5).
Regarding claim 3, Wu teaches further comprising a dielectric sheet that accommodates the plurality of conductive connector electrodes (220; paragraphs [0036]-[0039]; Figures 2, 5),
wherein each of the conductive connector electrodes (122, 230, 502) is provided directly beneath the dielectric sheet and at a position to be connected to a corresponding one of the sensor electrodes of the sensor (paragraphs [0059]-[0064]; as shown in Figure 5).
Regarding claim 4, Wu teaches wherein the dielectric sheet is removably attached on an adhesive surface of a pad sheet, the pad sheet having each of the sensor electrodes of the sensor thereon (270; paragraphs [0058]-[0064]; Figure 5).
Regarding claim 5, Wu teaches wherein the dielectric sheet comprises a plurality of electrode mounting sections, each of electrode mounting sections being formed in a recess shape corresponding to a shape of a corresponding one of the conductive connector electrodes so that the conductive connector electrodes are mounted (as shown in Figure 5).
Regarding claim 6, Wu teaches a connection method using a sensor connector apparatus connected between an electroencephalographic spectrum analyzer and a sensor for use in the electroencephalographic spectrum analyzer (paragraphs [0028]-[0034]; Figure 1),
wherein the sensor connector apparatus comprises a plurality of sensor connectors (paragraphs [0028]-[0034]; Figure 1),
wherein each of the sensor connectors comprises:
a connector to be connected to the electroencephalographic spectrum analyzer (paragraphs [0028]-[0034]; Figure 1);
a connector lead, wherein the connector is connected to one end of the connector lead (paragraphs [0028]-[0034]; Figure 1);
a conductive connector electrode that is connected to the other end of the connector lead and is connected to a sensor electrode of the sensor (122, 230, 502; paragraph [0059]; Figure 5); and
a dielectric sheet that accommodates the plurality of conductive connector electrodes (220; paragraphs [0036]-[0039]; Figures 2, 5),
wherein each of the conductive connector electrodes is provided directly beneath the dielectric sheet, and at a position to be connected to a corresponding one of the sensor electrodes of the sensor (paragraphs [0059]-[0064]; as shown in Figure 5), and
wherein the connection method comprising the step of removably attaching the dielectric sheet on an adhesive surface of a pad sheet, the pad sheet having each of the sensor electrodes of the sensor thereon (270; paragraphs [0058]-[0064]; Figure 5).
Regarding claim 7, Wu teaches wherein the dielectric sheet comprises a plurality of electrode mounting sections, each of electrode mounting sections being formed in a recess shape corresponding to a shape of one of the conductive connector electrodes (paragraphs [0058]-[0064]; Figure 5), and
wherein the step of attaching comprises attaching the dielectric sheet on the adhesive surface of the pad sheet so that each of the conductive connector electrodes corresponds to a corresponding one of the sensor electrodes so as to be electrically connected to the corresponding one of the sensor electrodes (paragraphs [0058]-[0064]; Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 1 above, and further in view of US 20130079618 A1 (hereinafter referred to as “Sandmore”).
Regarding claim 2, Wu does not explicitly teach wherein the electroencephalographic spectrum analyzer is a bispectral index (BIS) processor, wherein the sensor is a BIS Quatro sensor to be connected to the BIS processor, and wherein the connector is connected to a sensor electrode of the BIS Quatro sensor.
However, Sandmore, a BIS sensor, teaches wherein the electroencephalographic spectrum analyzer is a bispectral index (BIS) processor (paragraphs [0101]-[0105]),
wherein the sensor is a BIS Quatro sensor to be connected to the BIS processor (paragraphs [0101]-[0105]), and
wherein the connector is connected to a sensor electrode of the BIS Quatro sensor (paragraph [0051]; as shown in Figure 2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wu, to use a BIS processor and sensor, as taught by Sandmore, because doing so provides a means to measure the level of consciousness in a user (paragraph [0004]; as taught by Sandmore).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792